     Case 2:17-cv-02409-MCE-JDP Document 73 Filed 01/06/21 Page 1 of 4


 1   Rob Hennig (SBN 174646)
     rob@employmentattorneyla.com
 2   Brandon Ruiz (SBN 264603)
     brandon@employmentattorneyla.com
 3   Dat Tommy Phan (SBN 316813)
     dat@employmentattorneyla.com
 4   HENNIG RUIZ & SINGH, P.C.
     3600 Wilshire Blvd., Suite 1908
 5   Los Angeles, CA 90010
     Telephone: (213) 310-8301
 6   Fax: (213) 310-8302
 7   Attorneys for Plaintiff MATTHEW STONECYPHER
 8
     Michael D. Bruno (SBN 166805)
 9   Joseph P. Breen (SBN 124330)
     GORDON REES SCULLY MANSUKHANI, LLP
10   275 Battery Street, Suite 2000
     San Francisco, CA 94111
11   Telephone: (415) 875-4242
     Fax: (415) 986-8054
12   mbruno@grsm.com
     jbreen@grsm.com
13
     Attorneys for Defendant IASCO FLIGHT TRAINING, INC.
14

15
                                    UNITED STATES DISTRICT COURT
16
                               EASTERN DISTRICT OF CALIFORNIA
17

18
     MATTHEW STONECYPHER, an                        CASE NO. 2:17-cv-02409-MCE-JDP
19   individual,
                                                    JOINT STIPULATION FOR FURTHER
20                     Plaintiff,                   LIMITED EXTENSION OF DISCOVERY
                                                    DEADLINE; ORDER THEREON
21          v.
                                                    Judge: Hon. Morrison C. England, Jr.
22   IASCO FLIGHT TRAINING INC., a                  Courtroom: 7
     California corporation,                        Mag. Judge: Hon. Jeremy D. Peterson
23                                                  Courtroom: 8
                       Defendant.
24

25

26

27

28
                                                      1
             JOINT STIPULATION FOR FURTHER LIMITED EXTENSION OF DISCOVERY DEADLINE; ORDER THEREON
     Case 2:17-cv-02409-MCE-JDP Document 73 Filed 01/06/21 Page 2 of 4


 1          IT IS HEREBY STIPULATED by and between the Parties to Matthew
 2   Stonecypher v. IASCO Flight Training, Inc. et al., (“the Parties”) by and through their
 3   respective counsel of record, to seek leave of court to further modify the Second
 4   Supplemental Pre-trial Scheduling Order issued on June 1, 2020, [Document 40] (“the
 5   Scheduling Order”) and briefly extend the existing discovery deadline of January 11,
 6   2021, until February 9, 2021, based on the showing of good cause as follows:
 7          WHEREAS, the Second Supplemental Pre-trial Scheduling Order ordered that all
 8   fact discovery, with the exception of expert discovery, shall be completed no later than
 9   November 16, 2020;
10          WHEREAS, the Court issued an Order on November 3, 2020, Document No. 60,
11   and granted the Parties an extension until January 11, 2021, to complete fact discovery,
12   with the exception of expert discovery;
13          WHEREAS, the Parties seek to complete their fact discovery and resolve certain
14   outstanding discovery issues that are now pending before Magistrate Judge Jeremy D.
15   Peterson pursuant to the Court’s orders issued on November 25, 2020, Document No.
16   65, and December 8, 2020, Document No. 67, respectively;
17          WHEREAS, a limited extension of the deadline beyond January 11, 2021, will
18   allow the Parties to resolve the outstanding discovery issues including the production of
19   certain documents by January 6, 2021, and the scheduling and completion of
20   depositions as agreed by the Parties concerning such documents; and
21          WHEREAS, the Parties anticipate an extension granted until February 9, 2021,
22   will allow sufficient time for the Parties to resolve the outstanding discovery issues
23   including the document production and completion of depositions referenced above, the
24   Parties respectfully request that the Court grant leave to modify the Scheduling Order as
25   stated below:
26

27

28
                                                       2
              JOINT STIPULATION FOR FURTHER LIMITED EXTENSION OF DISCOVERY DEADLINE; ORDER THEREON
     Case 2:17-cv-02409-MCE-JDP Document 73 Filed 01/06/21 Page 3 of 4


 1         IT IS SO STIPULATED. Respectfully submitted,
 2

 3   Dated: December 16, 2020                     HENNIG RUIZ & SINGH, P.C.
 4

 5                                        By:     _/s/ Rob Henning______________________
                                                  Rob Hennig
 6                                                Brandon Ruiz
                                                  Dat Tommy Phan
 7
                                                  Attorneys for Plaintiff
 8                                                MATTHEW STONECYPHER
 9
     Dated: December 16, 2020                     GORDON REES SCULLY MANSUKHANI, LLP
10

11
                                          By:     ___/s/ Joseph Breen____________________
12                                                Joseph Breen
                                                  Attorneys for Defendant
13                                                IASCO FLIGHT TRAINING, INC.
14

15                                                ORDER
16         In accordance with the foregoing stipulation, and good cause appearing, the
17   Second Supplemental Pre-trial Scheduling Order shall be modified to allow all remaining
18   fact discovery, with the exception of expert discovery, to be completed no later than
19   February 9, 2020. All other dates set forth in the Second Supplemental Pre-trial
20   Scheduling Order remain unchanged.
21         IT IS SO ORDERED.
22   Dated: January 5, 2021
23

24

25

26

27

28
                                                       3
              JOINT STIPULATION FOR FURTHER LIMITED EXTENSION OF DISCOVERY DEADLINE; ORDER THEREON
     Case 2:17-cv-02409-MCE-JDP Document 73 Filed 01/06/21 Page 4 of 4


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     4
            JOINT STIPULATION FOR FURTHER LIMITED EXTENSION OF DISCOVERY DEADLINE; ORDER THEREON
